412 F.2d 860
UNITED STATES of America, Plaintiff-Appellee,v.Roy Mussilinio MEADOWS, Defendant-Appellant.
No. 26933 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Aug. 1, 1969.

Roy Mussilinio Meadows, pro se.
Donald H. Fraser, U.S. Atty., Bruce B. Greene, Asst. U.S. Atty., Savannah, Ga., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Pursuant to new Rule 18 of the Rules of this court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804, Part I.


2
The judgment of the district court is reversed and the case is remanded for a new trial in light of Blake v. United States, 5th Cir. 1969, 407 F.2d 908.  The Blake definition of insanity was given only prospective and not restrospective application by this Court, except that the new standard was made applicable to all cases then on appeal which involved the defense of insanity.  This case falls within that category.


3
Reversed and remanded.